File No. 333-163566 811-22361 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 3 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 3 [X] Dreyfus Dynamic Alternatives Fund, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) COPY TO: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maine Lane New York, NY 10038-4982 It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d). Explanatory Note This Post-Effective Amendment consists of the following: Facing sheet of the Registration Statement. Part C to the Registration Statement (including signature page). Exhibit (n) to Item 28 to the Registration Statement. This Post-Effective Amendment is being filed solely to file a revised Rule 18f-3 Plan as Exhibit (n) to Item 28 to this Registration Statement on Form N-1A. Parts A and B of Dreyfus Dynamic Alternatives Fund, Inc. were filed with Post-Effective Amendment No. 1 to the Registration Statement on Form N-1A filed on February 28, 2011 pursuant to Rule 485(b) under the Securities Act of 1933, as amended, and are incorporated by reference herein. Dreyfus Dynamic Alternatives Fund, Inc. PART C. OTHER INFORMATION Item 28. Exhibits (a) Registrant's Articles of Incorporation and is incorporated by reference to Exhibit (a) of the Pre-Effective Amendment No. 3, to the Registration Statement on Form N-1A, filed on March 4, 2010 ("Pre-Effective Amendment No. 3"). (b) Registrant's By-Laws are incorporated by reference to Exhibit (b) of Pre-Effective Amendment No. 3. (d)(i) Management Agreement is incorporated by reference to Exhibit (d)(i) of Pre-Effective Amendment No. 3. (d)(ii) Sub-Investment Advisory Agreement is incorporated by reference to Exhibit (d)(ii) of Pre-Effective Amendment No. 3. (e) Amended and Restated Distribution Agreement is incorporated by reference to Exhibit (e) of Post-Effective Amendment No. 1 to the Registration Statement on Form N-1A, filed on February 28, 2011 ("Post-Effective Amendment No. 1). (g) Custody Agreement is incorporated by reference to Exhibit (g) of Post-Effective Amendment No. 1. (h) Shareholder Services Plan is incorporated by reference to Exhibit (h) of Pre-Effective Amendment No. 3. (i) Opinion and Consent of Stroock & Stroock & Lavan LLP, and of Venable LLP, are incorporated by reference to Exhibits (i)(i) and (i)(ii), respectively, of Pre-Effective Amendment No. 3. (j) Consent of Independent Registered Public Accounting Firm is incorporated by reference to Exhibit (j) of Post-Effective Amendment No. 1. (m) Distributions Plan (Rule 12b-1 Plan) is incorporated by reference to Exhibit (n) of Pre-Effective Amendment No. 3. (n) Rule 18f-3 Plan.* (p) Code of Ethics is incorporated by reference to Exhibit (p) of Pre-Effective Amendment No. 3. * Filed herewith. Other Exhibits (a) Powers of Attorney is incorporated by reference to Other Exhibit (a) of Pre-Effective Amendment No. 3. (b) Certificate of Assistant Secretary is incorporated by reference to Other Exhibit (b) of Pre-Effective Amendment No. 3. Item 29. Persons Controlled by or Under Common Control with Registrant: None. Item 30. Idemnification: The Registrant’s charter documents set forth the circumstances under which indemnification shall be provided to any past or present Board member or officer of the Registrant. The Registrant also has entered into a separate agreement with each of its Board members that describes the conditions and manner in which the Registrant indemnifies each of its Board members against all liabilities incurred by them (including attorneys’ fees and other litigation expenses, settlements, fines and penalties), or which may be threatened against them, as a result of being or having been a Board member of the Registrant. These indemnification provisions are subject to applicable state law and to the limitation under the Investment Company Act of 1940, as amended, that no board member or officer of a fund may be protected against liability for willful misfeasance, bad faith, gross negligence or reckless disregard for the duties of his or her office. Reference is hereby made to the following: Article Seventh of the Registrant’s Articles of Incorporation and any amendments thereto, Article VIII of the Registrant’s By-Laws, Section 2-418 of the Maryland General Corporation Law, and Section 1.9 of the Distribution Agreement. Item 31. Business and Other Connections of Investment Adviser: (a) The Dreyfus Corporation (“Dreyfus”) and subsidiary companies comprise a financial service organization whose business consists primarily of providing investment management services as the investment adviser, manager and distributor for sponsored investment companies registered under the Investment Company Act of 1940 and as an investment adviser to institutional and individual accounts. MBSC Securities Corporation, a wholly-owned subsidiary of Dreyfus, serves primarily as a registered broker dealer of shares of investment companies sponsored by Dreyfus and of other investment companies for which Dreyfus acts as investment adviser, sub-investment adviser or administrator. (b) The Registrant is fulfilling the requirement of this Item 31(b) to provide a list of the officers and directors of Mellon Capital Management Corporation (MCM), the sub-investment adviser of the Registrant, together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by MCM, or those of its officers and directors during the past two years, by incorporating by reference the information contained in the Form ADV filed with the SEC pursuant to the Investment Advisers Act of 1940 by MCM (SEC File No. 801-97785). Item 31. Business and Other Connections of Investment Adviser (continued) Officers and Directors of Investment Adviser Name and Position With Dreyfus Other Businesses Position Held Dates Jonathan Baum Chief Executive Officer and Chair of the Board MBSC Securities Corporation ++ Chief Executive Officer Chairman of the Board 3/08 - Present 3/08 - Present J. Charles Cardona President and Director MBSC Securities Corporation ++ Director Executive Vice President 6/07 – Present 6/07 - Present Universal Liquidity Funds plc+ Director 4/06 - Present Diane P. Durnin Vice Chair and Director None Robert G. Capone Director MBSC Securities Corporation ++ Executive Vice President Director 4/07 - Present 4/07 - Present The Bank of New York Mellon***** Vice President 2/06 - Present Mitchell E. Harris Director Standish Mellon Asset Management Company LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 Chairman Chief Executive Officer Member, Board of Managers 2/05 – Present 8/04 – Present 10/04 - Present Alcentra NY, LLC ++ Manager 1/08 - Present Alcentra US, Inc. ++ Director 1/08 - Present Alcentra, Inc. ++ Director 1/08 - Present BNY Alcentra Group Holdings, Inc. Director 10/07 - Present Pareto New York LLC ++ Manager 11/07 - Present Standish Ventures LLC Mellon Financial Center 201 Washington Street Boston, MA 02108-4408 President Manager 12/05 - Present 12/05 - Present Palomar Management London, England Director 12/97 - Present Palomar Management Holdings Limited London, England Director 12/97 - Present Pareto Investment Management Limited London, England Director 9/04 - Present Jeffrey D. Landau Executive Vice President and Director The Bank of New York Mellon + Executive Vice President 4/07 - Present Allomon Corporation + Treasurer 12/07 - Present APT Holdings Corporation + Treasurer 12/07 - Present BNY Mellon, N.A. + Treasurer 7/07 - 0/10 Mellon Funding Corporation + The Bank of New York Mellon Corporation + Treasurer
